Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Adirondack Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of *845failing to report an illness in violation of a prison disciplinary rule. The Attorney General has advised this Court by letter that the determination at issue was administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Steinberg v Keane, 305 AD2d 786 [2003]).
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.